Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
There is no ODP rejection over 16986612, but one may be applicable in the future if the scope of copending claims 6 and 7 are combined.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Danielmeier et al (US 20060011295 A1).
Danielmeier discloses an adhesive [0001] comprising the reaction of diisocyanate including those of instant claim 4 and exemplified by Desmodur N-3300 [0148] which is an HDI trimer Mw of 504.6 g/mol (=3*168.2g/mol) and an aspartate functional compound having the formula 

    PNG
    media_image1.png
    187
    402
    media_image1.png
    Greyscale

Wherein Z includes 

    PNG
    media_image2.png
    309
    367
    media_image2.png
    Greyscale
[claim 1]
i.e. a polyaspartate from that can be derived from a polyamine and a Michael addition receptor, exemplified as diemthyl maleate [0146] wherein the exemplified polyamine is derived from aliphatic polyesters and polyethers with Mn of 439 to 1030 [0149]. 
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Applicant’s Examples show that when the diaspartate with molecular weight of the polyamine core of greater than 210 and the polyisocyanate is an HDI trimer, the claimed viscosity stability and bond strength are achieved. On the other hand, the viscosity stability and bond strength are only not achieved when the diaspartate has about 210 g/mol in the polyamine core molecule [See Table VII, Comparative Examples C1 and C2]. Similarly, as discussed above, Danielmeier discloses diaspartate prepared from a dialkyl maleate and a polyether polyamine core molecule with over 439 g/mol reacted with an HDI trimer. Therefore, the claimed effects and physical properties, i.e. viscosity stability and bond strength would inherently be achieved by or at least expected in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xue et al (CN 107216842).
Xue discloses an adhesive prepared from the reaction of component A including a polyaspartate and component B comprising an isocyanate curing agent [abstract]. Example 5 discloses the isocyanate consisting of Bayer 3900 (HDI trimer with a Mw of 504) and a HMDI resin prepolymer prepared from diols and with an NCO content of 15% (this is an equivalent weight of NCO groups of 280, and with a functionality of 2 NCO groups this means there is a molecular weight of 560) [0046-0051] so all the isocyanate components read on the newly claimed Mw. Example 5 also discloses a diaspartate having the formula N, N'-(methylene bis-(1-methyl -4,1-hexamethylenediyl)) diaspartic acid tetraethyl ester [0048] wherein the (methylene bis-(1-methyl -4,1-hexamethylenediyl) structure reads on the claimed X group in claim 1 with a molecular weight of exactly 208. The two aspartate groups read on the rest of the structure of formula (I) wherein n is 2. Furthermore, Xue teaches that the range of NCO content for a resin modified Isocyanate curing agent is 4 to 15% [0016], i.e. a molecular weight 560 to 2100 when the isocyanate is difunctional, which is overlapping with the claimed range of molecular weight for isocyanate compounds. 
 Example 4, previously discussed, discloses alpha-(2-aminomethylethyl)- omega-(2-aminomethylethoxy)poly(oxymethyl-1,2-ethanediyl)bisaspartic acid tetraethyl ester [0013, 0054-0057], which is the Michael addition reaction product of diethyl maleate and a polypropylene oxide terminated with beta-aminopropyl groups. A polypropylene oxide terminated with beta-aminopropyl groups has 3 or more propylene groups, and therefore the Mw of this polymer polyamine is 307 or more. 
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Applicant’s Examples show that when the diaspartate with molecular weight of the polyamine core of greater than 204 and the polyisocyanate is an HDI trimer, the claimed viscosity stability and bond strength are achieved. On the other hand, the viscosity stability and bond strength are only not achieved when the diaspartate has about 204 g/mol in the polyamine core molecule [See Table VII, Comparative Examples C1 and C2]. Similarly, as discussed above, Xue discloses diaspartate prepared from a dialkyl maleate and a polyether polyamine core molecule with over 208 or 307 g/mol reacted with an HDI trimer. Therefore, the claimed effects and physical properties, i.e. viscosity stability and bond strength would inherently be achieved by or at least expected in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102." See MPEP 2112(III) and In re Best, 562 F2d at 1255, 195 USPQ at 433.

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that Danielmeier discloses that the group Y in diaspartate (which corresponds to the X group of claimed formula (I)) is a “linking group” that “generally represents an electron withdrawing group that includes a heteroatom” which would make the structure “non-aliphatic” which Applicant insists is different from the claimed X groups which is an “aliphatic residue”. This argument is not convincing. The claimed term “aliphatic residue” does not exclude heteroatoms. In fact, dependent claims require heteroatoms in the aliphatic residue in claim 7 which lists polyether and polyester and other polymers with heteroatoms. Furthermore, the exemplified polyethers and polyesters of Danielmeier are aliphatic [0149]. 
Applicant argues that Example 4 of Xue which was cited in the previous Office Action contains not only an HDI trimer but also a larger resin modified isocyanate that has molecular outside the claimed range. This argument is not convincing. As discussed in the rejection above, Example 5 includes only isocyanate groups that read on the claims and the broader disclosure teaches an overlapping range of molecular weight (implied by the NCO content).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766